Order entered December 16, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00939-CV

                                 JACK LAGOS, Appellant

                                              V.

   PLANO ECONOMIC DEVELOPMENT BOARD, INC., PHIL DYER AND SALLY
                         BANE, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00663-2013

                                          ORDER
       We GRANT appellant’s December 11, 2014 motion to extend time to file the brief and

ORDER the brief received on December 9, 2014 filed as of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE